Kenison, C. J.,
dissenting: If the literal construction of RSA 384:28-32 by the majority is permissible taken by itself, it overlooks the over-all intent of the Legislature to make the poor man’s will effective and not an illegal exercise of frustrated intention. RSA 384-A:1-4 (supp); Laws 1955, 319:1-4, legalizing trust deposits in banks, although primarily for the protection of the bank, indicate an intention to make the deposits valid and effective. Independently of the statutes, the transaction in this case can be sustained on contract principles or as a Totten trust. 1 Scott, Trusts (2d ed.) s. 58.3 1 Bogert, Trusts & Trustees (2d ed. *3031965) s. 47; Restatement (Second), Trusts, s. 58, comment b; Matter of Totten, 179 N. Y. 112; In re Petralia's Estate, 32 Ill. 2d 134 (1965 ); Nashua Trust Co. v. Mosgofian, 97 N. H. 17, 22, 23 (dissenting opinion). In the meantime the “ only successful surviving depositor is very apt to be the one that this court does not get its hands on.” Nashua Trust Co. v. Mosgofian, 97 N. H. 17, 21, supra.